DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 04/07/20 are accepted.

Allowable Subject Matter
Claims 1-9, 12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, as amended, discloses the below limitations, which were not found, taught, or disclosed by the prior art. Independent claims 16 and 19 contain similar limitations that also render the claims allowable. All other claims depend on the independent claims.
fusing, by said microcontroller, said respective SG values from the plurality of SG-predictive models to obtain a single, fused SG value
in response to determining that the BG value is available, comparing the BG value to the fused SG value to determine whether the fused SG value has a difference from the BG value that exceeds a threshold
in response to determining that the fused SG value has the difference from the BG value that exceeds the threshold, modulating the fused SG value for a period of time by scaling the respective SG value by a 
In the applicant’s response of 05/03/21, the applicant argued the following:

    PNG
    media_image1.png
    522
    875
    media_image1.png
    Greyscale

The examiner found this argument to be persuasive. Although there was much art (see previously and currently cited pertinent prior art) that taught a general method for optional external calibration of a calibration-free glucose sensor for measuring a level of glucose in a body of a user, the specifics of the claimed invention, when considered as a whole, were not found, taught, or disclosed by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gottlieb et al (US PgPub 20100025238) discloses analyte sensor apparatuses having improved electrode configurations and methods for making and using them.
Yang et al (US PgPub 20130331674) discloses application of electrochemical impedance spectroscopy in sensor systems, devices, and related methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/31/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862